Citation Nr: 0925728	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  03-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran and Observers M.F. and W.S. 


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 
1971, with service in Vietnam from December 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Jackson, 
Mississippi Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in April 2005.  A transcript 
of that hearing has been associated with the claims file.

By a September 2005 rating decision, the RO reopened the 
Veteran's claim for service connection for PTSD and remanded 
the case for further development.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD related to 
in-service stressors.

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressors.


CONCLUSION OF LAW

The criteria for the establishment entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the March 2002 rating decision, he was 
provided notice of the VCAA in October 2000 and February 
2001.  Additional VCAA letters were sent in December 2003, 
February 2006 and June 2006.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate 
the claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in October 2007 and May 2009, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent re-adjudication 
in January 2008 and May 2009 Supplemental Statements of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations, 
lay statements from the Veteran's friends and a fellow 
service member and statements and testimony from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has contended that his current PTSD is 
the result of his military duties in Vietnam, exposure to 
enemy fire, land mines and dead bodies and having friends who 
died while in Vietnam.  In addition, he specified several 
stressor incidents that occurred during his service in 
Vietnam including escorting convoys, rescuing persons outside 
their gates, having a friend R.P. die in his arms, having a 
friend, R.W., commit suicide in Vietnam, having a childhood 
friend, H.G., killed in Vietnam, sustaining enemy fire from a 
"pink house" while passing through, witnessing a local 
Vietnamese ally die in a car accident and witnessing a 
Vietnamese merchant being killed.

In an October 2003 lay statement, a fellow service member, 
D.W., reported serving with the Veteran in Vietnam as a 
Military Police Officer.  D.W. reported that they were 
assigned to protect ports, provide convoy protection and 
patrols.  He stated that they worked with Vietnamese military 
police as well as Vietnamese civilian police officers with 
the concern that they were working for the Viet Cong.  D.W. 
also reported that they were exposed to a hostile environment 
with mines, booby traps and snipers, witnessed a prostitute 
cut a merchant's throat, patrolled the bunkers at night and 
witnessed several dead bodies while on patrol.  D.W. also 
reported that they would voluntarily leave the base camp to 
rescue soldiers.  

Lay statements from the Veteran's fiancé and her nephew 
reported on the Veteran's current PTSD symtpomatology and the 
effect it has on his daily life.  

Service personnel records reflect that the Veteran was a 
member of the 300th Military Police Company while serving in 
Vietnam from December 1969 to December 1970.  

In accordance with the service personnel records, the 
Veteran's DD Form 214 reflects that his military occupational 
specialty (MOS) was that of a Military Policeman, and was 
related to the civilian occupation of a Guard and Watchman.  
As such, the Veteran's MOS does not reflect that he was 
exposed to combat.  The Veteran's DD Form 214 does not 
indicate that he received a Combat Infantryman's Badge, a 
Purple Heart, or any other metal which indicates combat 
service and his service awards do not reflect any attachments 
of the "V" device, indicating service with valor and 
reflective of combat participation. See generally Army 
Regulation 672-5-1, 40.  The Veteran's awards did include the 
National Defense Service Medal, a Vietnam Service Medal with 
One Bronze Service Star, a Vietnamese Campaign Medal with 60 
Device, a Good Conduct Medal and one Overseas Bar.  

Service treatment reports are absent of any findings of a 
psychiatric disability or related condition during the 
Veteran's active service.  No psychiatric disabilities or 
related conditions were reported upon separation.

A private medical record from March 1990 reflects the Veteran 
was diagnosed with depression and anxiety.

In a June 1990 VA psychiatric examination as well as an 
August 1990 VA Agent Orange examination, the Veteran was 
diagnosed with dysthymic disorder.

VA outpatient treatment reports from July 2000 to July 2004 
reflect that the Veteran was treated for and diagnosed with 
major depressive disorder, also characterized as:  major 
depression by history, major depressive disorder by history, 
severe major depressive disorder, depressive disorder and a 
history of depression.

In June 2003 VA examination for PTSD the Veteran was 
diagnosed with PTSD.  In a July 2003 VA examination for 
mental disorders, not including PTSD, the Veteran reported 
that he was a military policeman in a combat unit and had 
escorted convoys, been in the field very often and underwent 
fire fights.  He also reported that he could not specify 
particular events but did have friends and comrades killed 
and experienced trauma in seeing bodies that were maimed and 
mangled.  He was diagnosed with chronic to moderate PTSD, 
dysthymic disorder and probable major depression.

In an October 2007 VA examination, the Veteran reported 
several in-service stressors, including having to pass 
through a "pink house" and being fired upon on one 
occasion, witnessing a Vietnamese soldier and ally being 
killed in a car accident, having his friend R.W. shoot 
himself and exposure to land mines.  He was diagnosed with 
chronic PTSD, characterized as continuous and to a 
high/moderate degree.  The examiner concluded that the 
Veteran met criteria A of the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM 
IV), by having exposure to severe traumatic life and death 
situations in the war.  The examiner also explained that the 
Veteran was exposed to intense fear, helplessness and horror.  

Pursuant to requests for information to verify the Veteran's 
claimed in-service stressors, the United States Army & Joint 
Services Records Research Center (JSRRC), found that the 
Veteran's reported childhood friend, H.G., was killed in 
action during a reconnaissance mission while assigned to C 
Company, 1st Battalion, 5th Infantry, 25th Infantry Division.  
JSRRC also reported on the Veteran's unit history for the 
300th Military Police Company, noting that there was no 
mention of the 300th Military Police Company being involved 
in any enemy activity.  JSRRC also reported that the 
Veteran's battalion, including subordinate units, suffered no 
battle casualties and had a non-hostile death and four non-
hostile injuries for the period ending in April 1970.  
Finally, JSRRC found that for the period ending in July 1970, 
no references to incidents involving the enemy were made, 
however, the Veteran's battalion, including subordinate 
units, sustained two hostile wounded persons and seven 
persons with non-hostile injuries.  

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran suffers from PTSD which is 
linked to a corroborated in-service stressor and that service 
connection is warranted.  The Board finds that the JSRRC 
responses provide corroborating evidence of the claimed in-
service stressors, to include those related to exposure to 
hostile/enemy fire as the result of the Veteran's duties as a 
Military Policeman, as the Veteran's unit history included 
evidence of two hostile wounded persons and a non hostile 
death during part of the Veteran's period of active service 
in Vietnam.  If the veteran's presence in areas of documented 
combat can be verified, this would be sufficient to find that 
he was exposed to combat stressors, even without the explicit 
documentation of his participation in specific historic 
events.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).  
While there is no evidence of the Veteran's unit 
participating in combat, there is evidence supporting that 
the Veteran's battalion, including subordinate units, 
sustained hostile wounded soldiers, thereby indicating some 
exposure to enemy fire during the Veteran's active service in 
Vietnam, although combat was not involved.  Thus, the 
Veteran's reported exposure to threat of enemy fire, even 
though the Veteran did not participate in combat is 
sufficient to corroborate this reported in-service stressor.

The Board also notes that while the service records do not 
reflect that he was exposed to combat, the Veteran's DD Form 
214 indicated that his military occupational specialty of a 
Military Policeman was related to the civilian occupation of 
a Guard and Watchman, thereby supporting the lay statements 
regarding the Veteran's duties of patrolling the bunkers at 
night.  

With regard to the lay statements made by a fellow service 
member, D.W., stating that while he served with the Veteran 
in Vietnam, they were exposed to a hostile environment, the 
Board observes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Finally, as there is medical diagnosis of PTSD related to the 
claimed in-service stressor, namely exposure to severe 
traumatic life and death situations in the war, and credible 
supporting evidence of the occurrence of that stressor as 
provided by JSRRC, the Board concludes that the evidence 
supports the grant of service connection for PTSD.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


